Exhibit 10.5

SEMGROUP ENERGY PARTNERS G.P., L.L.C.

LONG-TERM INCENTIVE PLAN

 

1. Purpose of the Plan.

The SemGroup Energy Partners, G.P., L.L.C. Long-Term Incentive Plan (the “Plan”)
has been adopted by SemGroup Energy Partners G.P., L.L.C., a Delaware limited
liability company (the “Company”), the general partner of SemGroup Energy
Partners, L.P., a Delaware limited partnership (the “Partnership”), and is
intended to promote the interests of the Partnership and the Company and their
Affiliates (as defined below) by providing to employees, consultants, and
directors of the Company and its Affiliates who perform services for or on
behalf of the Partnership and its subsidiaries incentive compensation awards for
superior performance that are based on Units (as defined below). The Plan is
also contemplated to enhance the ability of the Company and its Affiliates to
attract and retain the services of individuals who are essential for the growth
and profitability of the Partnership and its subsidiaries and to encourage them
to devote their best efforts to advancing the business of the Partnership and
its subsidiaries.

 

2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Award” means Unit, Restricted Unit, Phantom Unit, Option, Unit Appreciation
Right or DER granted under the Plan.

“Award Agreement” means the written agreement or other instrument by which an
Award shall be evidenced.

“Board” means the Board of Directors of the Company.

“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events: (i) any “person” or “group”
within the meaning of those terms as used in Sections 13(d) and 14(d)(2) of the
Exchange Act, other than SemGroup, L.P., an Oklahoma limited partnership, and
its Affiliates, shall become the beneficial owner, by way of merger,
consolidation, recapitalization, reorganization or otherwise, of 50% or more of
the combined voting power of the equity interests in the Company or the
Partnership; (ii) the limited partners of the Partnership approve, in one or a
series of transactions, a plan of complete liquidation of the



--------------------------------------------------------------------------------

Partnership; (iii) the sale or other disposition by either the Company or the
Partnership of all or substantially all of its assets in one or more
transactions to any Person other than the Company or an Affiliate of the
Company; or (iv) a transaction resulting in a Person other than the Company or
an Affiliate of the Company being the general partner of the Partnership.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board or, if none, the Board
or such committee of the Board, if any, as may be appointed by the Board to
administer the Plan.

“Consultant” means an individual, other than an Employee or a Director,
providing bona fide services to the Partnership or any of its subsidiaries as a
consultant or advisor, as applicable, provided that such individual is a natural
person.

“DER” or “Distribution Equivalent Right” means a right to receive an amount in
cash equal to the cash distributions made by the Partnership with respect to a
Unit during a specified period.

“Director” means a member of the Board who is not an Employee.

“Employee” means any employee of the Company or an Affiliate who performs
services for the Partnership or its Affiliates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” of a Unit means the closing sales price of a Unit on the
principal national securities exchange or other market in which trading in Units
occurs on the applicable date (or if there is no trading in the Units on such
date, on the next preceding date on which there was trading) as reported in The
Wall Street Journal (or other reporting service approved by the Committee). In
the event Units are not traded on a national securities exchange or other market
at the time a determination of fair market value is required to be made
hereunder, the determination of fair market value shall be made in good faith by
the Committee. Notwithstanding the foregoing, with respect to an Award granted
on the effective date of the initial public offering of Units, Fair Market Value
on such date shall mean the initial offering price per Unit as stated on the
cover page of the S-1 for such offering.

“Option” means an option to purchase Units granted under the Plan.

“Participant” means any Employee, Consultant or Director granted an Award under
the Plan.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

-2-



--------------------------------------------------------------------------------

“Phantom Unit” means a phantom (notional) Unit granted under the Plan which
entitles the Participant to receive, in the discretion of the Committee, a Unit
or an amount of cash equal to the Fair Market Value of a Unit.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains nontransferable and subject to
forfeiture or is either not exercisable by or payable to the Participant, as the
case may be.

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“UAR” of “Unit Appreciation Right” means an Award that, upon exercise, entitles
the holder to receive, in cash or common stock in the discretion of the
Committee, the excess of the Fair Market Value of a Unit on the exercise date
over the exercise price established for such Unit Appreciation Right.

“Unit” means a common unit of the Partnership.

 

3. Administration.

(a) General. The Plan shall be administered by the Committee. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Units to be covered by Awards; (iv) determine the terms and conditions
of any Award (including but not limited to performance requirements for such
Award); (v) determine whether, to what extent, and under what circumstances
Awards may be settled, exercised, canceled, or forfeited; (vi) interpret and
administer the Plan and any instrument or agreement relating to an Award made
under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may, in its discretion, provide for
the extension of the exercisability of an Award, accelerate the vesting or
exercisability of an Award, eliminate or make less restrictive any restrictions
applicable to an Award, waive any restriction or other provision of this Plan or
an Award or otherwise amend or modify an Award in any manner that is either
(i) not adverse to the Participant to whom such Award was granted or
(ii) consented to by such Participant. Unless otherwise expressly provided in
the Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, any Participant, and any beneficiary of any Award.
No member of the Committee or officer of the Company to whom the Committee has
delegated authority in accordance with the provisions of Section 3(b) of this
Plan shall be liable for anything done or omitted to be done by him or her, by
any member of the Committee or by any officer of the Company in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.

 

-3-



--------------------------------------------------------------------------------

(b) Delegation. Following the authorization of a pool of Units to be available
for Awards, the Board or the Committee may authorize a committee of one or more
members of the Board to grant individual Awards from such pool pursuant to such
conditions or limitations as the Board or the Committee may establish. The
Committee may delegate to the Chief Executive Officer and to other employees of
the Company its administrative duties under this Plan (excluding its granting
authority) pursuant to such conditions or limitations as the Committee may
establish. The Committee may engage or authorize the engagement of a third party
administrator to carry out administrative functions under the Plan.

 

4. Units.

(a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the maximum number of Units that may be delivered or reserved for
delivery or underlying Awards in the aggregate issued under the Plan is
1,250,000. If any Award expires, is canceled, exercised, paid or otherwise
terminates without the delivery of Units, then the Units covered by such Award,
to the extent of such expiration, cancellation, exercise, payment or
termination, shall again be Units with respect to which Awards may be granted.
Units that are delivered by a Participant in satisfaction of the exercise or
other purchase price of an Award or the tax withholding obligations associated
with an Award or are withheld to satisfy the Company’s tax withholding
obligations are available for delivery pursuant to other Awards. The Committee
may from time to time adopt and observe such rules and procedures concerning the
counting of Units against the Plan maximum or any sublimit as it may deem
appropriate, including rules more restrictive than those set forth above to the
extent necessary to satisfy the requirements of any national stock exchange on
which the Units are listed or any applicable regulatory requirement. The Board
and the appropriate officers of the Company are authorized to take from time to
time whatever actions are necessary, and to file any required documents with
governmental authorities, stock exchanges and transaction reporting systems to
ensure that Units are available for issuance pursuant to Awards.

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, common units already owned by the Company, common units acquired by the
Company directly from the Partnership or any other person or any combination of
the foregoing.

(c) Adjustments. In the event that any distribution (whether in the form of
cash, Units, other securities, or other property), recapitalization, split,
reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Units or other securities of the
Partnership, issuance of warrants or other rights to purchase Units or other
securities of the Partnership, or other similar transaction or event affects the
Units, then the Committee shall, in such manner as it may deem equitable, adjust
any or all of (i) the number and type of Units (or other securities or property)
with respect to which Awards may be granted, (ii) the number and type of Units
(or other securities or property) subject to outstanding Awards, and (iii) the
grant or exercise price with respect to any Award or, make provision for a cash
payment to the holder of an outstanding Award; provided, that the number of
Units subject to any Award shall always be a whole number.

 

-4-



--------------------------------------------------------------------------------

5. Eligibility.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

 

6. Awards.

Awards may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with or in substitution for any other Award granted under
the Plan or any award granted under any other plan of the Company or any
Affiliate. Awards granted in addition to or in tandem with other Awards or
awards granted under any other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

(a) Units. The Committee shall have the discretion to determine the Employees,
Consultants and Directors to whom Units shall be granted and the number of Units
to be granted. All Units granted shall be fully vested upon grant and shall not
be subject to forfeiture.

(b) Restricted Units. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Restricted Units shall be granted,
the number of Restricted Units to be granted to each such Participant, the
Restricted Period, the conditions under which the Restricted Units may become
vested or forfeited, and such other terms and conditions as the Committee may
establish with respect to such Awards. To the extent provided by the Committee,
in its discretion, a grant of Restricted Units may provide that distributions
made by the Partnership with respect to the Restricted Units shall be subject to
the same forfeiture and other restrictions as the Restricted Unit and, if
restricted, such distributions shall be held, without interest, until the
Restricted Unit vests or is forfeited with the accumulated distributions being
paid or forfeited at the same time, as the case may be. Absent such a
restriction on the distributions in the Award Agreement, distributions during
the Restricted Period shall be paid to the holder of the Restricted Unit without
restriction.

(c) Phantom Units. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Phantom Units shall be granted, the
number of Phantom Units to be granted to each such Participant, the Restricted
Period, the time or conditions under which the Phantom Units may become vested
or forfeited, which may include, without limitation, the accelerated vesting
upon the achievement of specified performance goals, and such other terms and
conditions as the Committee may establish with respect to such Awards, including
whether DERs are granted with respect to such Phantom Units.

(d) Options. The Committee shall have the authority to determine the Employees,
Consultants and Directors to whom Options shall be granted, the number of Units
to be covered by each Option, whether DERs are granted with respect to such
Option, the purchase price therefor and the conditions and limitations
applicable to the exercise of the Option as the Committee shall determine, that
are not inconsistent with the provisions of the Plan. The term of an Option may
not exceed 10 years. The purchase price per Unit purchasable under an Option

 

-5-



--------------------------------------------------------------------------------

shall be determined by the Committee at the time the Option is granted, provided
such purchase price may not be less than 100% of its Fair Market Value as of the
date of grant. The Committee shall determine the time or times at which an
Option may be exercised in whole or in part, which may include, without
limitation, accelerated vesting upon the achievement of specified performance
goals, and the method or methods by which payment of the exercise price with
respect thereto may be made or deemed to have been made, which may include,
without limitation, cash, check acceptable to the Company, a broker-assisted
cashless exercise through procedures approved by the Committee, delivery of
previously owned Units having a Fair Market Value on the exercise date equal to
the relevant exercise, or any combination thereof.

(e) Unit Appreciation Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant and the
conditions and limitations applicable to the exercise of the Unit Appreciation
Right as the Committee shall determine, that are not inconsistent with the
provisions of the Plan. The exercise price per Unit Appreciation Right shall be
not less than 100% of its Fair Market Value as of the date of grant. The term of
a Unit Appreciation Right may not exceed 10 years.

(f) Distribution Equivalent Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom DERs are granted,
whether such DERs are tandem or separate Awards, whether the DERs shall be paid
directly to the Participant, be credited to a bookkeeping account (with or
without interest in the discretion of the Committee) the vesting restrictions
and payment provisions applicable to the Award, and such other provisions or
restrictions as determined by the Committee in its discretion all of which shall
be specified in the Award Agreements.

 

7. Limits on Transfer of Awards.

Each Award shall be exercisable or payable only to the Participant during the
Participant’s lifetime, or to the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution. No Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate. Notwithstanding
the foregoing, to the extent specifically provided by the Committee with respect
to an Award, an Award may be transferred by a Participant without consideration
to immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.

 

8. Securities Restrictions.

(a) All certificates for Units or other securities of the Partnership delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the SEC, any stock exchange upon which such Units or other securities are then
listed, and any applicable federal or state laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

-6-



--------------------------------------------------------------------------------

(b) Notwithstanding anything in the Plan or any Award Agreement to the contrary,
delivery of Units pursuant to the exercise or vesting of an Award may be
deferred for any period during which, in the good faith determination of the
Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.

 

9. Change of Control.

Unless specifically provided otherwise in the Award Agreement, upon a Change of
Control or such time prior thereto as established by the Committee, all
outstanding Awards shall automatically vest or become exercisable in full, as
the case may be. In this regard, all Restricted Periods shall terminate.

Except as otherwise provided in the Award Agreement, the difference between the
Fair Market Value of Units on the payment date and the exercise price of an
Option or UAR that is or becomes fully vested and exercisable as of the date of
a Change of Control (or any earlier date related to the Change of Control and
established by the Committee) shall be paid in a single payment in Units, or
cash and/or other property, or any combination of Units and cash and/or other
property, as determined by the Committee. Except as otherwise provided in the
Award Agreement, any Award of Phantom Units or Restricted Units that pursuant to
this Section 9 are deemed to have the applicable Restriction Period lapse (and
to have all applicable performance criteria achieved at the maximum level, if
any) as of the date of a Change of Control (or any earlier date related to the
Change of Control and established by the Committee), shall be settled by
(i) issuance of unrestricted Units based on the number of Units that were
subject to the Award on the date of grant of the Award or (ii) payment of cash
and/or other property equal to the Fair Market Value of a Unit on the payout
date for each Phantom Unit or Restricted Unit or (iii) any combination of
payouts under clauses (i) and (ii) of this sentence, as determined by the
Committee. Any accelerated payout pursuant to this Section 9 shall be made in a
single payment within 30 days after the date of the Change of Control.

To the extent an Option or UAR is not vested or exercisable, or a Phantom Unit
or Restricted Unit does not vest, pursuant to the preceding provisions of this
Section 9 or the Award Agreement upon the Change of Control, the Committee may,
in its discretion, cancel such Award or provide for an assumption of such Award
or a replacement grant on substantially the same terms; provided, however, upon
any cancellation of an Option or UAR that has an exercise price less than the
Fair Market Value of a Unit as of the date of cancellation or a Phantom Unit or
Restricted Unit, the holder shall be paid an amount in Units or cash and/or
other property or any combination of cash and/or other property, as determined
by the Committee, equal to the difference between the Fair Market Value of a
Unit and the exercise price if an Option or UAR or equal to the Fair Market
Value of a Unit, if a Phantom Unit or Restricted Unit.

 

-7-



--------------------------------------------------------------------------------

10. Amendment and Termination.

Except as required by applicable law or the rules of the principal securities
exchange on which the Units are traded, the Board may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
Participant, any other holder or beneficiary of an Award or any other Person.

 

11. General Provisions.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b) Tax Withholding. The Company or any Affiliate is authorized to withhold from
any Award, from any payment due or transfer made under any Award or from any
compensation or other amount owing to a Participant the amount (in cash, Units,
other securities, or other property) of any applicable taxes payable at the
minimum statutory rate in respect of the grant of an Award, its exercise, the
lapse of restrictions thereon, or any payment or transfer under an Award or
under the Plan and to take such other action as may be necessary in the opinion
of the Company to satisfy its withholding obligations for the payment of such
taxes.

(c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained as an Employee,
Consultant or Director, as applicable. Further, the Company or an Affiliate may
at any time dismiss a Participant from employment or service at any time.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.

(e) Severability. If any provision of the Plan or any award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

 

-8-



--------------------------------------------------------------------------------

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Partnership, Company or any participating Affiliate and
a Participant or any other Person. To the extent that any Person acquires a
right to receive payments from the Partnership, Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
general unsecured creditor of the Partnership, Company or any participating
Affiliate.

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

(i) Facility of Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Partnership, Company and its Affiliates shall be
relieved of any further liability for payment of such amounts.

(k) Participation by Affiliates. In making Awards to Employees employed by an
Affiliate of the Company, the Committee shall be acting on behalf of the
Affiliate, and to the extent the Partnership has an obligation to reimburse the
Affiliate for compensation paid to Employees for services rendered for the
benefit of the Partnership, such payments or reimbursement payments may be made
by the Partnership directly to the Affiliate, and, if made to the Company, shall
be received by the Company as agent for the Affiliate.

(l) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

(m) No Guarantee of Tax Consequences. None of the Board, the Partnership, the
Company, any Affiliate nor the Committee makes any commitment or guarantee that
any federal, state or local tax treatment will apply or be available to any
person participating or eligible to participate hereunder.

 

12. Term of the Plan.

The Plan shall become effective on the later of the date of its approval by the
Board or the initial public offering of Units and shall terminate on, and no
Awards may be granted after, the earliest of the date established by the Board
or the Committee, the 10th anniversary of the date the Plan was adopted by the
Company (or such earlier anniversary, if any, required by the rules of the
exchange on which Units are traded) or the date Units are no longer available
for delivery pursuant to Awards under the Plan. However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted prior to such termination, and the authority of the Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.

 

-9-